          Case 7:18-cv-11797-PMH
  Case 7-18-cv-11797-PMH          Document
                            Document       79 inFiled
                                     78 Filed    NYSD 01/07/21 Page 1 ofPage
                                                        on 01/06/2021    1   1 of 1


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                 DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER                 EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                                DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                    HARVEY PRAGER
ILANN M. MAAZEL                                                                                SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                             MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                             NICK BOURLAND
                                                  www.ecbawm.com
O. ANDREW F. WILSON                                                                          ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                             ANANDA BURRA
DEBRA L. GREENBERGER                                                                               MAX SELVER
ZOE SALZMAN                                                                                     VIVAKE PRASAD
SAM SHAPIRO
                                            Application granted. The conference scheduled for January
                                            26, 2021 is adjourned until April 21, 2021 at 10:45 a.m. At
                                            the time of the scheduled conference all parties shall call
                                                          January
                                            (888) 398-2342;       6, 2021
                                                              access   code: 3456831. The Clerk is
                                            instructed to terminate ECF No. 78.
   Via ECF
                                            SO ORDERED.
   Honorable Philip M. Halpern
   United States District Judge             _____________________
   Southern District of New York            Philip M. Halpern, U.S.D.J.
   500 Pearl Street, Room 1950
   New York, New York 10007
                                            Dated: New York, NY
                                                     January 7, 2021
                          Re:      Doe, et al. v. Bedford Central School District, et al.,
                                   7:18-cv-11797-PMH

   Your Honor:

          We represent Plaintiffs Jane and John Doe in the above-referenced matter. We write on
   behalf of all parties to jointly request that the status conference scheduled for 11:45 a.m. on
   January 26, 2021 be adjourned (see Dkt. No. 70).

           On December 16, 2020, the Court granted Plaintiffs’ motion to amend their complaint
   and, accordingly, issued an updated schedule for the remainder of discovery, beginning with
   Defendants’ response to the Amended Complaint on or before January 8, 2021 and any
   supplemental discovery requests on or before January 29, 2021. See December 16, 2020 Minute
   Entry. In light of these dates, the parties see no need to meet with the Court on January 26, 2021,
   and respectfully request an adjournment of that date given the new discovery schedule. This is
   the parties’ first request for an adjournment of this conference.


                                                              Respectfully,

                                                                   /s/
                                                              Emma L. Freeman

   c.      All Counsel of Record
